ORDER
PER CURIAM.
Carnell Reed (“Movant”) appeals from a judgment denying his Rule 29.15 post-conviction relief motion without an evidentiary hearing. Movant argues the court’s judgment violated his right to effective assistance of counsel, right to due process of law, right to a fair trial, and right to access the courts because the record does not conclusively refute his claim that appellate counsel unreasonably did not challenge the court’s pretrial competency determination on appeal, and there was no substantial evidence to support the court’s determination such that, if raised, there would have been a reasonable probability of a different result. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).